                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    U.S. BANK NATIONAL ASSOCIATION,                        Case No. 2:17-CV-1319 JCM (GWF)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     SFR INVESTMENTS POOL 1, LLC, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is defendant San Marino Property Owners Association’s (“San
               14     Marino”) motion for summary judgment. (ECF No. 45).
               15            Also before the court is plaintiff SunTrust Mortgage, Inc. (“SunTrust”) and U.S. Bank,
               16     National Association’s (“U.S. Bank”) motion for summary judgment. (ECF No. 46).
               17            Also before the court is defendant SFR Investments Pool 1, LLC’s (“SFR”) motion for
               18     summary judgment. (ECF No. 54).
               19            On October 5, 2018, U.S. Bank filed a notice of settlement. (ECF No. 62). Thereafter, the
               20     parties filed four stipulations to extend time to complete the settlement agreement. (ECF Nos. 63,
               21     65, 67, 69). Accordingly, the court will deny without prejudice the pending motions subject to the
               22     parties’ ability to renew their motions should the settlement not materialize.
               23            Accordingly,
               24            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that San Marino’s motion for
               25     summary judgment (ECF No. 45) be, and the same hereby is, DENIED without prejudice.
               26            IT IS FURTHER ORDERED that SunTrust and U.S. Bank’s motion for summary
               27     judgment (ECF No. 46) be, and the same hereby is, DENIED without prejudice.
               28

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that SFR’s motion for summary judgment (ECF No 54) be,
                2     and the same hereby is, DENIED without prejudice.
                3            DATED February 6, 2019.
                4                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -2-
